 MENLO FOOD CORP. 337Menlo Food Corporation and Hotel Employees Res-taurant Employees Union Local 19. Cases 32ŒCAŒ16384 and 32ŒRCŒ4364 December 14, 1999 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND LIEBMAN  On January 8, 1999, Administrative Law Judge Clif-ford H. Anderson issued the attached decision. The Re-spondent and the General Counsel filed exceptions and supporting briefs, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified.3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Menlo Food Corporation, East Palo Alto, California, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 2(a). ﬁ(a) Within 14 days after service by the Region, post  at its East Palo Alto, California facility copies of the at-tached notice marked ﬁAppendix.ﬂ12 Copies of the notice, on forms provided by the Regional Director for Region 32, in English and such other languages as the Regional Director determines are necessary to fully communicate with employees, after being signed by the Respondent™s authorized representative, shall be posted by the Respon-dent and maintained for 60 consecutive days in con-spicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by other mate-rial. In the event that, during the pendancy of these pro-ceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since September 17, 1997.ﬂ                                                            1 The Respondent and the General Counsel have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that the they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully exam-ined the record and find no basis for reversing the findings. 2 No exceptions were filed to the judge™s dismissal of allegations that the Respondent violated Sec. 8(a)(1) by threatening employees with loss of their jobs for supporting the Union, by promising that employ-ees who voted against the Union would receive wage increases, and by impliedly threatening employees with loss of their jobs if they selected the Union in the election.  3 We shall modify the judge™s recommended Order to conform to our recent decision in Excel Container, 325 NLRB 17 (1997). IT IS FURTHER ORDERED that the election held in Case 32ŒRCŒ4364 is set aside and that case is remanded to the Regional Director for Region 32 to conduct a new elec-tion when he deems the circumstance permit the free choice of a bargaining representative. [Direction of Second Election omitted from publica-tion.]  George Velastegui, Esq., for the General Counsel. Kathryn E. Sears, Esq. (Gibson, Dunn & Crutcher), of Palo Alto, California, for the Respondent.  DECISION AND REPORT ON OBJECTIONS STATEMENT OF THE CASE CLIFFORD H. ANDERSON, Administrative Law Judge.  I heard the above-captioned cases in trial in Oakland and San Quentin, California, in June, July, and August 1998.  The matter arose as follows. I.  THE UNFAIR LABOR PRACTICE CASE On September 29, 1997, Hotel Employees Restaurant Em-ployees Union Local 19 (the Charging Party, the Petitioner, or the Union) filed a charge, docketed as Case 32ŒCAŒ16384, with Region 32 of the National Labor Relations Board against Menlo Food Corporation (the Respondent or the Employer) amending that charge on February 9, 1998. The Regional Director for Region 32 issued a complaint and notice of hearing on the amended charge on February 27, 1998, and an amended consolidated complaint and notice of hearing on April 29, 1998. The Respondent filed timely answers to the complaint and amended complaint. The complaint as amended alleges and the answer denies that the Respondent™s agents made various improper promises and instructions to, threats to, interrogations of and surveilled em-ployees in the period of September 1997 through January 1998, in violation of Section 8(a)(1) of the National Labor Relations Act (the Act).  The complaint further alleges and the answer denies that on or about September 19, 1997, the Respondent terminated employees Victor Ruiz and Daniel Castañeda be-cause of their union or other protected concerted activities in violation of Section 8(a)(3) and (1) of the Act.   The complaint alleges and the answer denies that the Union at all relevant times had the support of a majority of employees in the Union, made a demand for recognition and bargaining of the Respondent on or about September 17, 1997, which demand was at all times thereafter refused by the Respondent. The complaint alleges and the answer denies that, as a result of the other alleged unfair labor practices, a new election would not fairly test employees sentiments and that a bargaining order should be directed against the Respondent effective on or be-fore September 17, 1997.  The complaint finally alleges and the answer denies that the Respondent™s failure, on and after Sep-tember 17, 1997, to recognize the Union upon its demand for 330 NLRB No. 45  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338recognition and the bargaining 
order sought violates Section 
8(a)(5) and (1) of the Act. 
II.  THE REPRESENTATION CASE
 On September 24, 1997, the Union filed a petition, docketed 
as Case 32ŒRCŒ4364, seeking to represent the Employer™s 
employees.  Pursuant to a Stipulated Election Agreement ap-
proved by the Regional Director
 on October 21, 1997, an elec-tion was conducted on November 12, 1997, in the following unit (the unit): 
 All full time and regular-time food processing and production 
employees employed by the Employer at its East Palo Alto, 
California facility; excluding managerial and administrative 
employees, sales personnel, office clerical employees, ship-
ping and receiving employees, truck drivers, all other em-
ployees, guards and supervisors as defined in the Act. 
 The tally of ballots shows that 
19 votes were cast for the Union, 
21 votes cast against the Union, and 3 ballots were challenged.  

The challenged ballots were sufficient in number to affect the 
results of the election.  On February 26, 1998, the Regional 
Director approved the parties™
 stipulation on challenges which 
recommended the challenge to Jorge Calderon, one of the three 
challenged ballots, be sustained. 
 In consequence the remaining 
challenged ballots were no longer determinative of the results 
of the election. 
The Petitioner filed timely objections to the election.  On 
March 2, 1998, the Regional Director issued a Report on 
Objections, order cons
olidating cases and notice of hearing.  
The Report approved the withdrawal of certain objections and 
found that Objections 2, 3, 6,
 and 7 raised substantial and 
material issues of fact which could best be resolved through 
a he                                                          
aring. 
The Report ordered that the hearing on objections be con-
solidated with the hearing directed on the complaint, as set 
forth above for a common heari
ng and determination and, re-
quested that the designated judge prepare and serve upon the 
parties a report containing resolutions of credibility, findings of 
fact, and recommendations to the Board respecting the objec-tions. FINDINGS OF FACT
 On the entire record,
1 including helpful briefs from the Gen-
eral Counsel and the Respondent, 
I make the following findings 
of fact.2 I.  JURISDICTION
 The Respondent is and at all times material has been a Cali-fornia State corporation with an office and place of business in 
East Palo Alto, California, where it has been engaged in the 
business of manufacturing eggroll skins.  In the course and 
conduct of its business, the Res
pondent annually sells and ships 
goods and or provides services valued in excess of $50,000 

directly to customers located outside the State of California. 
The complaint alleges, the answer admits, and, based on the 
                                                           
1 Substantial portions of the record testimony and exhibits were in 
Spanish and were translated into Eng
lish.  Where it is relevant to an 
understanding of the issues of the case, the facts of translation of par-
ticular evidence is noted.  Generally, the nonsupervisory employees 
spoke and were communicated with orally and in writing in Spanish. 
2 As a result of the pleadings and the stipulations of counsel at the 
trial, there were few disputes of fact regarding collateral matters.  
Where not otherwise noted, the findings here are based on the plead-
ings, the stipulations of counsel, or unchallenged credible evidence. 
above commerce facts, I find that the Respondent is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II.  LABOR ORGANIZATION STATUS
 The Union is and has been at all times material a labor or-
ganization within the meaning of Section 2(5) of the Act. 
III.  THE UNFAIR LABOR PRACTICES A.  Background 
The Respondent is engaged in the manufacture of eggroll 
skins, i.e., the flour wrappers on the popular food item.  The 

process involves preparing, shaping, and cooking flour dough 
on various equipment. In recen
t times some 40-odd production 
employees have been engaged in
 the eggroll skin preparation 
process.   
Lee Mo is the Respondent™s owner and president;
3 Stephen 
Luk is the general manager. These two individuals speak Chi-
nese and English but speak only a little Spanish.  The two pro-
duction supervisors at relevant 
times were Salvador Jimenez 
and Jose Garcia. These two individuals speak both English and 
Spanish but speak very little or
 no Chinese. All four of these 
employees are undisputed superv
isors and agents of the Re-spondent. The unit employees at 
relevant times were Latino, 
each of whom spoke Spanish but generally spoke little English 
and essentially no Chinese.  
The Union was recognized by th
e Respondent as representa-
tive of its employees in early 1994 and entered into a contract 
with the Union effective by its terms from April 7, 1994, 
through April 6, 1996, covering the following unit of employ-
ees: 
 All production and maintenance employees employed by the 
Respondent at its plant at 175 De
meter Street, East Palo Alto, 
California, excluding office and clerical employees, sales per-

sonnel, shipping and receivin
g employees, truck drivers, 
guards and supervisors.  
 Union officials dealt with the 
Respondent™s management during 
the contract on various matters.  
At the time of the contract™s 
1996 expiration, recognition of the Union was withdrawn4 and the Union ceased to represent the employees at least until the 
disputed events at issue here. 
The Union initiated an organizing campaign among the Re-
spondent™s employees a little over a year later and, in the 4-
month period from late May 
through early September 1997 
obtained the signed authorization cards of some 34 production 
employees. 
On September 17, 1997, the Union faxed a letter to the Re-
spondent, which was received by it in the normal course, assert-
ing the Union represented ﬁa substantial majorityﬂ of the Re-
spondent™s food process and production employees, that it was 
prepared to demonstrate its ma
jority, and was seeking negotia-
tions for a collective-bargaining agreement.  On the same day, 
Union Business Representative Enrique Fernandez went to the 
Respondent™s facility and, there joined by a significant majority 
of employees, who ceased work and chanted slogans of support 
 3 Lee Mo started the Respondent in 1975 as its sole employees. Mo 
died in 1994. 
4 There is no contention that the withdrawal was in violation of the 
Act or that the General Counsel™s theory of a bargaining obligation 
herein is predicated on a continuing recognition theory. 
 MENLO FOOD CORP. 339for the Union as discussed in greater detail infra, demanded 
recognition of the Respondent. 
On September 24, 1997, the Union filed a representation pe-
tition with Region 32 docketed as Case 32ŒRCŒ4364.  The 
parties entered into a Stipulation Election Agreement approved 
by the Regional Director on October 21, 1997, agreeing to hold 
an election on November 22, 1997, in the following unit (the 
unit):  All full time and regular part time food processing and pro-
duction employees employed by the Respondent at its East 
Palo Alto, California  facility, excluding managerial and ad-
ministrative employees, sale
s personnel, office clerical 
employees, shipping and receiving employees, truck drivers, 
all other employees, guards and 
supervisors as defined in the 
Act.   Following an election campaign during which the Respondent 

utilized the services of a consulting firm, the election was con-
ducted on November 12, 1997.  As 
set forth supra, the tally of 
election results indicated a defe
at for the Union, but timely 
objections to the election were filed by the Union. 
B.  Events 
1.  September 17, 1997 
Substantial testimony was introd
uced respecting the specifics 
of the demonstration at the Respondent™s facility on September 
17, 1997.  There is little doubt that many of the employees were 
expecting the arrival of Union 
Business Agent Enrique Fernan-dez and other union officials at the facility.  When he arrived, 
the bulk of the employees evidenced their support for the Union 
by ceasing work, gathering togeth
er in the workplace, shouting 
prounion slogans, joining with Fernandez as he moved through 

the facility, talked to the Res
pondent™s agents, and attempted to 
enter the Respondent™s administra
tive offices.  It is also uncon-
troverted that the Respondent™s agents, Luk and Mos, were 
distracted and discomforted by
 the process which was noisy 
and chaotic, and who were also
 concerned and involved with 
the effort necessary to insure that the possible damage to pro-
duction and product in preparation caused by the worker™s 
abandoned equipment be minimized
. There is no dispute that 
the union officials were asked to
 leave and that, in time, the 
police were called, arrived on scene, and finally the matter was 
resolved and the employees returned to work.  
Some dispute occurred respecting the extent to which new 
employees Daniel Castañeda and Victor Ruiz participated, as 
observed by the Respondent™s ag
ents. Castañeda and Ruiz who 
testified that they supported the UnionŠas did the other em-
ployeesby ceasing work, marching, and shouting.  Mo and Luk 
denied noticing whether either Castañeda and Ruiz were among 
the employees who supported th
e Union during the demonstra-tion or learning thereafter that this was so. 
Alfredo Gutierrez, an employee of
 Respondent at the time in 
question, testified
 that he did not participate in the demonstra-
tion on September 17, but rather was attempting to
 keep the abandoned equipment operating as
 well as possible in the ab-
sence of the other employees.  He testified that while so en-
gaged, and while Mo was attemp
ting to get the employees back 
in the plant, with the employees all around the area and while 
he was within 5 or 6 feet of Mo, he heard her assert: ﬁThese 
guys will only work a short time.ﬂ 
Mo testified that, while she did not recall making such a 
statement in Gutierrez™ presence that day, she did recall assert-
ing out loudŠbut to no one in 
particularŠwhile observing the 
demonstrators: ﬁOne of these gu
ys only work for short time,ﬂ or 
ﬁSome of these guys maybe just work for a short period of 
time.ﬂ  She testified that the comment was related to her per-
ception that the new employees, who were supporting the Un-
ion by ceasing work and demonstrating, had no experience 
working for the Respondent when the Union had earlier repre-
sented employees and hence co
uld not reasonably have confi-
dence in the desirability of union representation at the Respon-

dent. 2.  Events following September 17 
Juan Pacheco, a current employee of the Respondent, testi-
fied5 that he observed a conversation between Stephen Luk and another employee soon after th
e Wednesday, September 17, 
1997 workstoppage which occurred outside the facility during a 

break in which Luk said that ﬁthey were going to fire Daniel 
[Castañeda] and Victor [Ruiz] because they went outside with 
the Union. . . . Steve Luk said th
at Daniel and Victor should not have done it because they were ne
w employee . . . . And he also 
said that they were going to fire them on Friday.ﬂ   Luk denied 
making the statements attributed to him and further asserted 
that he had no role in these tw
o individual™s discharges nor any 
knowledge of their terminations prior to the day of their dis-
charges, Friday, September 19, 1997. 
Alfredo Gutierrez testified that a week or 2 before the elec-
tion he had two conversations on
e-on-one with Stephen Luk.  
In the first, Luk asked him if he had ﬁsigned for the union?ﬂ 
and Gutierrez answered that he had rather ﬁsigned for the Com-
pany.ﬂ  Later the same day and in the same location Luk asked 
Gutierrez, in Gutierrez™ recollection:  ﬁHow many people 
would sign for the unionﬂ and Gutierrez answered he did not 
know, to which Luk rejoined: ﬁ[W]hoever signed for the union 
would have problems.ﬂ  Luk tes
tified he had no recollection of 
this conversation. 
 Gutierrez further testified that on the day of the election, 
November 22, 1997, Mo had a 
conversation with him and fel-
low employee Miguel Giardo in wh
ich she asked him to ﬁcheck 
how many people signed for the unionﬂ and he agreed.  Mo 
denied making the statements attributed to her.  
3.  The Respondent™s consultant
™s meetings with employees 
The Union filed its representation petition on September 24, 
1997.  The Respondent retained the services of a labor-consulting firm utilizing one of its agents, Arturo Tovar, in the 
period proceeding the November 12, 1997 election, to hold 
meetings with small groups of employees.  These meetings 
were conducted in Spanish and generally involved four to six 

employees with the pa
rticular employees in most groups chang-
ing for each meeting as production schedules allowed differing 

groups of employees to be sent to particular meetings.  In es-
sence participating employees a
ttended three separate meetings 
during the period in which the issues of union representation 
and related matters 
were discussed. Employee Miguel Vital Gomez testified that in the meetings 
he attended with the same employees on each occasion Tovar 
told the assembled employees 
that the Respondent would not 
sign a contract and that if the Union was successful in repre-
senting the employees a strike woul
d occur.  He further recalled                                                           
 5 As discussed in greater detail, infra, Pacheco™s testimony was 
comprised both of recollection a
nd adoption of earlier sworn state-
ments. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340Tovar asked the employees why they wanted a union.  Em-ployee Nicholas Martinez recalled in the single meeting he attended that Tovar said: ﬁ[I]f the Union won the Owner would not sign a new contract.ﬂ  Martinez further recalled:  Well, [Tovar] said that if the Union was going to get in, if we were going to sign for the Union, there was a chance that there was going to be a strike. Well, that if we voted for the Union she was going to close down and the ones that had voted for the Union were going to be fired.  And that she was going to work with the people that wouldn™t have signed.  Then that she was going to get new people to replace workers.  Employee Benito Avila Gaspar recalled that Tovar said in his meetings that there would be strikes if the Union won the election.  Employee Miguel Angel Gomez testified that Tovar told the employees in his meeting that ﬁthe bosses were not going to sign, under any circumstance, a contract with the Un-ion.ﬂ  He also testified that Tovar ﬁwas asking which ones were the problems of the Company to see if he was going to be able to do something in order to find a solution.ﬂ Employee Ramon Quintero testified in some detail to the first two meetings he attended with Tovar.  In the first Quintero testified:  First, [Tovar] introduced himself.  He said he was a labor counselor.  I asked him for his name one more time and I asked him for his card.  He told me that he didn™t use cards.  And he said that he had been hired by the Company to talk about the problem.  I asked him what was the problem.  He told me that the problem was the Union.  And he told me he had been hired by the Company to talk about the disadvan-tages of the Union.  He said that if the Union came in there might be a strike.  And he said that if there was a strike that we, the employees, might be out a certain door and the Com-pany might, at the same time, be hiring employees through another door and make them into permanent employees.  And we would have to get on a waiting list until there was aŠan openŠa vacancy.  He said that the strike might last months or years.  He saidŠhe asked us how he would support ourselves during that time.  How would we pay rent if when one is on strike one doesn™t have any rightsŠrights to unemployment and disability and no other government benefits.                        Quintero recalled that in his second meeting on or about Octo-ber 29, 1997, with Tovar:  [Mr. Tovar] started talking about strike again, in different ways.  And he asked us why that unionŠif that union repre-sented hotels and restaurants and they didn™t know anything about manufacturing companies. I told him that it was perhaps because it was the only one we knew. He said, ﬁWhy don™t you talk to the owner to try to get at the problem?  Why use third persons if everything can be taken care of there?ﬂ  He said, ﬁVote no, against the Union.ﬂ  He thought that simplyŠby simply having the threat of the union that would be enough toŠfor it to have favorable changes for the employees. And I asked him if this was a promise he was making us.  He said, ﬁNo.ﬂ  I said, ﬁBut this is what you are imply-ing.ﬂ  He said, ﬁTake it as you please.ﬂ  The Respondent called half a dozen employees who attended meetings with Tovar.  These employees, with varying degrees of recollection, generally denied that Tovar had made the asser-tions alleged in the complaint.  Arturo Tovar testified that while he had no separate recollection of each of the many meetings held with employees, he utilized notes and outlines in the meet-ings to insure he covered the points he desired to make with employees.  In essence, he testified that he explained to the employees what was occurring or might occur and generally presented the Respondent™s perspective that representation by the Union was not desirable for employees and that employees, being better off without union representation, should vote no in the upcoming election.  He testified that he did not make prom-ises, threats, nor otherwise violate the Act.  He particularly denied asserting that the Respondent would not negotiate with the Union or sign a contract or that the plant would close to punish employees if they selected the Union. 4.  Two pieces of the Respondent™s campaign literature One of the Respondent™s handouts to employees distributed on October 24, 1997 meetings asserts:                          ﬁIf the union gets in, will there be a strike?ﬂ   An informed vote is aNO vote !  The union™s only real weapon to force its demands when bargaining breaks down is to strike. Before the election you should ask yourself if you would be willing to strike.  Once a strike is called,  All employees are affected. STRIKERS get no pay,  no benefits, no unemployment compensation,  and they face the possibility of losing their jobs while permanent replacements are working in their place.  Union workers who want to work can be fined and disci-plined by the union.  Those who cross a picket line may face the possibility of harassment or threats.  Will it happen here?  We certainly hope it never does - but frankly, we don™t know  X     MENLO FOOD CORP. 341On November 5, 1997, the Respondent distributed a letter to 
employees over the signature of 
Stephen Luk which asserts in part: Dear Menlo Food Employees: 
A lot has been said by the union about what they can 
do for you.  They have made a lot of promises,  but can 
they deliver on what is really important to you?  Can the 
deliver higher wages or benefits?  Can they deliver job se-
curity? 
Let™s see what job security really is: 
First, is obtaining a job from the employer.   (The un-
ion does not provide jobs.  Ask the union if they will guar-
antee a new job if you quit or lose your job.) 
Second,  job security is working for a healthy, growing 
company,  with assurance of steady work.  (The Union 
does not provide this either.  All your wages and benefits, 
equipment, tools, etc., that 
you see around you are paid for 
by the company, not the union.) 
In simple terms, job security is: 
•  Having a placed to work: 
•  Having the proper tools and equipment to work; 
•  Having no interruptions of work;  and 
•  Getting paid every payday 
 How many of those thing[s] can the union deliver on?  
None, especially not the last one.  Ask them what security 
they have for employees 
that are out on strike. 
Union™s unreasonable demands, slowdowns, strikes, 
and opposition to improved methods of production all hurt 
a company™s ability to operate profitably.  A sound and 
profitable business will provide job security.  Not empty 
promises as the union has been telling you. 
There can be no job ﬁsecurityﬂ without a job 
Attached is a ﬁunion guarant
eeﬂ.  Show it to the union 
next time they visit you. 
 Anytime you spend money on 
something, you expect some so
rt of guarantee.  The same 
is true with the unionŠif they
 want to charge you monthly 
dues, assessments and fines,
 they should give you a guar-
antee as to what you will receive in return for your money.  
. . . Make them give you one!  If they say ﬁNOﬂ, you 
should say ﬁNOﬂ to the union. 
5.  The events respecting the disputed promise of a 
wage increase 
Nicholas Martinez testified that about 1 week before the No-
vember 12, 1997 election he along with two other employees, 
brothers Juan Pacheco and Gu
stavo Pacheco, visited the home 
of Supervisor Salvador Jimenez. He testified that in the pres-
ence of Juan and Gustavo Pacheco he had the following ex-
change with Jimenez: 
 Well, I was the one that started the talk, the conversa-
tion.  Because at that time I was going to go to Mexico 

when the elections were going to be, I think.  I told Salva-
dor Jimenez that maybe I was going to go and join the Un-
ion.  Maybe I was going to vote for Mrs. Lee Mo because 
it was not convenient for me that the factory was going to 
close down or there was going to be a strike because I had 
to go to Mexico. . . . 
And then he said, ﬁWe better get to work and convince 
the flour people to vote for the owner, to vote for the lady.  
And I™ll talk to the lady to see that you get a raise after the 

elections.ﬂ  Martinez further testified that on the day of the election or the 

day preceding he had an additional conversation with Jimenez 
and ﬁthe counselor . . . the one who was going to do the coun-
seling  of  the  Company,ﬂ in  which  Martinez  told  Jimenez 
that ﬁthe flour people were ready, that they were going to vote 
for the ladyﬂ and Jimenez responded that ﬁhe also had talked to 
the lady and she said that if she won the election she was ready, 
she was willing to . . . give us a raise if they won the election.ﬂ  
Yet another conversation between Martinez and Jimenez oc-
curred about 2 days after the 
election in Martinez memory.  
Martinez approached Jimenez and asked him if, and when, they 
were going to get a raise and was told that ﬁthe ladyﬂ had to 
wait 10 to 12 days for the Union to ﬁgo away.ﬂ 
Juan Pacheco recalled that he was present with Nicholas 
Martinez and Salvador Jimenez at Jimenez™ home as Martinez 
testified, but recalled only that 
Jimenez told them that the elec-
tion would be won.  His January
 22, 1998 affidavit asserts: 
 I was present when Salvador Jimenez told us that we would 
get a raise after gaining the 
voting processŠafter winning the 
voting process from the Company. He said that [at] his 

houseŠSalvador™s houseŠand he also stated at the factoryŠ

From the factory there wereŠSalvador, Nicholas and I were 
there.  He said it several times. 
 Salvador Jimenez testified that on a weekend day sometime 
before the election, while he an
d his brother were barbecuing in 
his backyard, Nicholas Martinez, Juan Pacheco, and a third 
individual he had not seen before or since came to visit.  He 
recalled Martinez initiated a conversation about the Company 
and the Union asking various que
stions respecting what was going to happen after the election, e.g., would the plant close if 

the Union won the election, if the employees voted for the Em-
ployer would Mo raise salaries?  Jimenez testified he answered 

all these questions w
ith the simple assertion that he did not 
know.   Jimenez testified that Martin
ez then asked him whether or 
not Mo would raise salaries if Martinez and the others got the 
employees to vote against the Union.  When Jimenez repeated 
he did not know, he recalled Martinez asked: ﬁ[S]ay why don™t 
you talk to Mrs. Mo and ask them
 to raise up the salary, and we 
work for the company, and I said no, I can™t do that.ﬂ  After 
several essential 
repetitions of this exchange, Jimenez told Mar-
tinez he would not speak to Mo and that Martinez should go 

talk to Mo himself, to which Martinez indicated that they could 
not talk to her in Spanish and 
Jimenez should go with them at 
least as a translator.  Jimenez answered that he would do that 
for them but that he would no
t do more, could make them no 
promises, and that he had no
 authority to raise wages. 
Jimenez testified further that
 although this agreement was 
reached, he did not in fact ever talk to Mo about a salary in-

crease for employees either with
 or without Martinez and or 
Juan Pacheco nor did he have any further discussions with ei-
ther Martinez or Pacheco or indeed any other employees about 
the Union or the giving of wage increases before or after the 
election. 
6.  The events surrounding the January 22, 1998  giving of 
employee affidavits  
Apparently a day or two before Thursday, January 22, 1998, 
Miguel Gomez invited several em
ployees to come to his home 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342on January 22, 1998, to discuss the situation respecting the 
union election campaign and meet with a Board agent. Nicholas 
Martinez testified that on Wednesday, January 21, 1998, while 
at work Mo, utilizing Supervisor Jo
se Garcia as an interpreter, 
asked him if he was going to 
the union meeting at Miguel Go-
mez™ house and he said he was. 
 Mo denied having this conver-
sation.  Garcia did not te
stify respecting the issue. 
Martinez testified that he also had two conversations with 
Stephen Luk respecting the planned meeting on the next dayŠ
first at midday when outside on 
a break and later at the end of 
work as he was punching out.  Luk first approached him and 
asked if he was going to Migue
l Gomez™ house.  When Marti-
nez said he was, Luk said that he should attend the meeting but report to Luk about it the next day.  Martinez recalled that in 
the second conversation, Luk again confirmed that Martinez 
was going to the meeting at Gomez home and laughed and told 
Martinez that they were very stupid people. 
Alfredo Gutierrez testified that on January 22, 1998, Luk 
also asked him at work if he was going to attend the Gomez 
meeting and he told Luk that he was not going to do so.  Luk, in 
Gutierrez memory, then told him to attend the meeting and 
report back to Luk on what was said. Gutierrez in fact attended 
the meeting and met with and supplied an affidavit to a NLRB 
agent.  Luk testified he had no recollection of this conversation 
with Gutierrez and, until the subs
equent litigation of the case, 
was not aware that Gutierrez had given an affidavit in the mat-
ter. 7.  The discharge of Daniel Castañeda 
Daniel Castañeda sought empl
oyment with the Respondent 
through Supervisor Salvador Jimenez and was told the only job 
then available was that of pouring flour from a larger container 
into smaller buckets as part of the production process.  This 
work is indisputably physically 
difficult and wearing.  Salvador 
Jimenez testified to some reluctance in considering Castañeda 
for this position because the task seemingly required a bulkier, 
stronger individual.  Castañeda 
however asserted he could do the work and commenced employment with the Respondent on 
August 13, 1997. 
The difficulty of the task required that, at least initially, a 
new flour pouring employee would wo
rk at that task for part of 
the day and do lighter product cutting work for the remainder of 
the workday.  Castañeda started his employment with the Re-
spondent in this manner.  Castañeda testified that he continued 
his training in this fashion until 
he hurt his hand, which swelled 
up and made it difficult and painful to pour the flour.  He re-
ported his difficulty to Salvador Jimenez who told him that he 
would be assigned to full time cutting without mentioning that 
the transfer was permanent or temporary.  Castañeda testified 
that he continued cutting the product without being asked to 
resume pouring flour until he was precipitously and without 
warning terminated on September 19, 1998, by Supervisor Jose 
Garcia who came to him at lunch and said: ﬁ[t]he Chinese 
woman told me there was no more work for you.ﬂ 
Castañeda was not specific respecting precise timing, but 
placed his injury and the subsequent swelling of his hand com-

plaint to Jimenez, and transfer off the pouring job as occurring 
rather closely in time to his discharge.  He also testified that he 
participated with other employ
ees in evincing his support for 
the Union on September 17, 1997, at the facility by joining with 

the other demonstrators in their efforts that day. 
Jose Garcia testified that he directed Castañeda in his work 
without problem or incident until on or about September 15, 
1997, when Castañeda told him: ﬁI cannot do this job anymore 
because it™s too heavy for me, very hard.ﬂ  Garcia reported this 
statement to Salvador Jimenez a
nd told Garcia he would raise 
the matter with Mo.   The following day Jimenez told Garcia 

that he was to tell Castañeda that he was needed to pour flour.  
Garcia went to Castañeda, in 
Garcia™s recollection on or about 
September 17, and told him he was needed for the flour-

pouring job.  Castañeda responded that he did not want to do 
that job because it was too hard. 
 Garcia reported this exchange 
to Jimenez and thereafter to Mo.  Jimenez essentially corrobo-
rated the testimony of Garcia.  
Mo told Garcia on Friday, September 19, 1997, to direct 
Castañeda to do the flour pouring work and if he would not do 
so to replace Castañeda with another who would do the job.  
Garcia reported this conversati
on to Jimenez and thereafter 
asked Castañeda to resume 
pouring flour which request Castañeda refused.  Garcia testified: 
 I told him, ﬁCastañeda, Mr. Castañeda, on Friday [Sep-
tember 19, 1997], Mrs. Mo told me she doesn™t need you 
anymore, no come back Monday, because we need one 
person for that position.ﬂ  At that time he told me, ﬁI hurt 
my hand.ﬂ  I say, ﬁWhat I can do?  I already asked you 
two times to do this job, and you didn™t tell me anything, 
so what can I do now?ﬂ  He said, ﬁOkay, I don™t come 
back on Monday.ﬂ 
 Garcia identified and the Respondent entered into evidence two 
handwritten notes in Spanish as taken by him after conversa-
tions with Castañeda on September 17 and 19, 1997.  The trans-
lations of those entries are consistent with the recitation of Gar-
cia™s conversations with Ca
stañeda as set forth above. 
Mo and Salvador Jimenez testified essentially consistent 
with the version of events described by Garcia.  Castañeda™s 
employment ended that Friday and he has not been offered 
reinstatement thereafter. 
8.  The discharge of Victor Ruiz 
Victor Ruiz had been an employee of the Respondent in 
1995.  He returned to its empl
oy on September 3, 1997.  Em-
ployees are required to report to work during the interval of 5 to 
5:30 a.m. Ruiz testified that he participated in the work demonstration 
on September 17, 1998, and had earlier signed a union authori-
zation card.  He recalled that work started at 5 a.m. and em-
ployees were required to arrive within 30 minutes of the start of 
work. On the day following the stoppage, Ruiz testified he was 
late between 15  to 30 
minutes.  He recalled: 
 I arrived.  I was going to punch in.  Jose Garcia came up; he 
told me not to punch in, that 
the Employer said that she was 
going to hire someone else in my place. I asked him why, he 

just shook his shoulders and hands and he was saying, ﬁI 
don™t know.ﬂ 
 Ruiz testified that although he re
called being told that he should 
come to work on time by his supervisor, had not received prior 
warnings for late arrival and was 
not told by Garcia or Mo, with 
whom he spoke later that day, th
at he was fired for being late.  
He has not been offered 
reinstatement to date. 
Mo testified that she became aware of Victor Ruiz™ initial 
late arrival to work in his second week of employment through 
the report of either Jimenez or Garcia that he was not present 
and by means of examining time records which indicated that 
he had not punched in until around 9 a.m. on September 12Š
 MENLO FOOD CORP. 343over 3 hours late.  She testified when told by whichever super-
visor involved that the supervisor 
was to warn Ruiz that he had 
to be timely in his attendance.  She thereafter learned that Ruiz 

was 2 hours late on a second occasion, this time early in the 
week of September 14, 1998. Again she asked the relevant 
supervisor to instruct Ruiz on the importance of timely atten-

dance. She testified that on Friday, September 19, 1997, she 
learned that Ruiz was again la
teŠat that time about an hour 
late.  Before he arrived and pu
nched in, she testified:  ﬁWe 
made a decision that day that
 he should be replaced.ﬂ 
The Respondent introduced payroll records indicating that 
Ruiz commenced work on September 12 at 9:44 a.m. and on 
September 18 at 10 a.m. 
Jose Garcia testified that he
 was not aware that Ruiz had 
been late on September 12 or 18 until Mo raised the matter with 
him.   He testified that Mo told him on September 19, 1997, 
after the start of the working day, but before Ruiz arrived at the 
facility that he was to be fired.  Thereafter Garcia informed 
Ruiz that he had been terminated. 
C.  The Specific Allegations of the Complaint
6 1.  Allegations of violations of
 Section 8(a)(1) of the Act   
The complaint alleges in para
graph 6 that the Respondent™s 
agents, Lee Mo, Stephen Luk, Sa
lvador Jimenez, and Arturo 
Tovar violated Section 8(a)(1) of the Act through various con-

duct.  The Respondent denied that its agents had violated the 
Act.  These allegations require
 separate consideration and 
analysis.  
a.  Stephen LukŠcomplaint paragraph 6(a) 
(1)  Paragraph 6(a)(1) of the complaint 
Paragraph 6(a)(1) of the complaint alleges that Stephen Luk 
on an unknown date in mid-September 1997 (but after Septem-ber 17, 1997):  (A)  Threatened an employee that Respondent would 
fire employees who engaged in
 Union or other protected 
concerted activities: 
(B)  Impliedly threaten an employee with discharge or 
other adverse consequences by
 telling said employee that 
employees should not have enga
ged in Union or other pro-
tected concerted activities because they were ﬁnewﬂ em-

ployees.   
 As set forth in part above, the sole direct evidence offered to 
support this allegation was the 
testimonyŠprimarily the adop-
tion of prior affidavitsŠof employee Juan Pacheco.  Portions 
of his affidavits entered into the record directly support the 
allegation.  The General Counsel advances this evidence over 
the denials of Luk.  The Respondent argues the contrary. 
                                                          
 6 The General Counsel, on brief at p. 6, moved for the first time to 
amend the complaint to include an
 allegation that Mo, on September 
17, 1997, during the work stoppage, threatened employees with dis-
charge arguing that the threat had been fully litigated.  At the com-
mencement of the proceeding counsel for the General Counsel, having 
been asked if he had any amendments to the complaint to propose, 
indicated he did not. Subsequently, I informed counsel I greatly pre-
ferred that the complaint be amended 
earlier rather than later respecting 
unpled violations.  Given my determina
tion, as discussed,  infra, at fn. 
10 and the text referenced therein, 
 that the conduct would not support a 
finding of a violation of the Act,  even if a complaint allegation had 

been included in the issuing complain
t,  I find it unnecessary to deter-
mine if the complaint amen
dment should be granted. 
Juan Pacheco speaks very little English and testified in Span-
ish.  During the investigation of the charges he had given two 
affidavits to a Board agent.  
He testified to observing, as op-
posed to participating in a c
onversation between Stephen Luk 
and another individual who may or may not have been an eth-
nic Chinese or, as the Responde
nt posits a nonethnic Chinese 
referred to as ﬁthe Chinese Man.ﬂ  While it is clear from 
Pacheco™s testimony that the conversation he 
was describing included spoken words that new 
employees Castaneda and Ruiz 
would be fired for their support of the Union, it was not at all 
clear whether the statements were made by Luk as the speaker 
of the words or, whether the words were spoken to him by the 
other party to the conversation.   
Pacheco™s testimony was hesita
nt, his recitation somewhat 
inconsistent and he indicated little present memory of the 
events.  The General Counsel reli
ed heavily on the affidavits 
given by the witness.  While Pacheco asked to withdraw his 
affidavits, I find this was because of his great reluctance to 
participate in the proceeding in any manner, a reluctance that 
required special efforts to compel
 his attendance, as opposed to 
a specific recantation of the contents of the affidavits.  His affi-

davits recite far more directly than his oral testimony that it was 
Luk who a few days after the 
work stoppage asserted that Castañeda and Ruiz would be fired on the coming Friday be-
cause they were new employees without a right to support the 
Union.  Since the workstoppa
ge occurred on Wednesday, Sep-
tember 17, 1997, and the terminations occurred on Friday, Sep-

tember 1997, this conversation seemingly would have occurred 
on Thursday, September 18, 1997. 
Daniel Castañeda testified that Juan Pacheco told him on or 
about the day after the recogni
tion events of September 17, 
1997, that  ﬁthe Chinese man to
ld him that I would be fired 
because I hadn™t been working there enough time to be able to 
join the Union.ﬂ Miguel Vital Gomez gave similar testimony.   
Pacheco also testified that other employees were also discuss-
ing this situation although other 
witnesses denied that this was 
so. 
Considering the evidence on the 
matter in its entirety, includ-
ing the affidavits, the testimony of Pacheco and Luk and the 
evidence of prior consistent statements by Pacheco, in light of 
the burden the General Counsel bears, I do not find the record 
will sustain the General Counsel™s complaint allegation.  The 
evidence from and attributed to
 Pacheco is muddled.  Luk™s 
denials were direct and convin
cing.  As the Respondent argues 
the probabilities are not compelling.  Since in Pacheco™s recol-
lection, the other employees were
 talking about these two indi-
viduals being terminated, it is 
not improbable that comments he 
heard made by others could be at
tributed to Luk and his reports to other employees stimulate 
further employee comment.   
The resolution as to this aspect of the case is not a traditional 
comparison of the credibility of
 two witnesses whose testimony 
is in direct conflict so much as a determination that the General 
Counsel™s evidence is fatally w
eakened by its ambiguity and 
lack of clarity as well as Pacheco™s confusion and reluctance.  
Given all the above, I find there 
is insufficient credible evi-
dence to sustain the General C
ounsel™s complaint allegation 
and it will be dismissed. 
(2)  Paragraph 6(a)(2) of the complaint 
Paragraph 6(a)(2) of the complaint alleges that Luk on an 
unknown date in early November 1997: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344(A) Interrogated an employee concerning that em-
ployee™s Union activities. 
(B)  Threatened an employee that there would be un-
specified reprisals taken ag
ainst employees who vote for 
Union representation. 
 As set forth above, Alfredo Gutierrez testified to two conver-
sations with Stephen Luk in which Luk asked about Gutierrez™ 
and other employees support for the Union and suggested union 
supporting employees would have
 ﬁproblems.ﬂ  Luk denied 
ever making such statements or indeed even having a similar 
conversation with Gutierrez. 
Gutierrez was not a union supporter, did not participate in 
the work stoppage, and was a careful and thoughtful witness.  

His demeanor created in me th
e strong impression that he was 
testifying honestly and limiting his testimony to the matters he 
recalled.  He was a very impressive witness and instilled in me 
great confidence in his veracity
.  Luk™s numerous recitations 
that he had no recall of the events
 described by and attributions 
made by Gutierrez were simply 
far less persuasive.  Gutierrez had no obvious motive to simply lie and fabricate these events. 
It is far more probable that Luk even if only subconsciously 
might find it far more preferable to fail to recall events that 
would embarrass him and his employer.   
One argument made by the Re
spondent bears separate con-
sideration.  The Respondent notes
 that while the Respondent™s 
first level supervision is bilingu
al speaking fluent Spanish and 
English, unit employees speak 
essentially only Spanish and 
management, i.e., Luk and Mo essentially do not speak Span-
ish.  This circumstance, argu
es counsel for the Respondent on brief, makes it very unlikely th
at conversations between man-
agement and unit employees could take place absent intermedi-
ate translation and, for that reason, the testimony by employees 
respecting such conversations
 should be discredited. 
The Respondent™s argument is re
levant, but must be judged 
in the circumstances of each conversation.  Gutierrez testified 
that his conversations with L
uk were in both Spanish and Eng-
lish and that he understood Luk sufficiently. Since I found Gu-
tierrez to be an honest and forthright witness, I also credit this 
assertion.  Further, it must be recognized that intelligent 
individualsŠand Luk and Gutierr
ez each seemed to qualify on 
this recordŠwho work in a bilingual setting such as the Re-
spondent™s workplace dealing with others who speak another 
language for a period of years are able to communicate, even if 
somewhat inefficiently, by mi
xing language, gesture, and any 
other mutually understandabl
e aid to understanding.   
Based on demeanor and the record as a whole, I credit Gu-
tierrez over Luk where their versions of events differ.  This 
being so, there is no question that Luk wrongfully inquired of 
Gutierrez as to the union sympat
hies of employees and sug-
gested union supports would have problems.  These statements 

are traditional violations of Section 8(a)(1) of the Act, and I so 
find.  Accordingly, I sustain this allegation of the complaint.  
(3)  Paragraph 6(a)(3) of the complaint 
Paragraph 6(a)(3) of the complaint alleges that Luk on or 
about November 5, 1997, by letter to employees, threatened 
employees with loss of their jobs because of their support for 
the Union. 
This allegation is based on the letter quoted, supra, distrib-
uted to employees over Luk™s signature as part of the Respon-
dent™s election campaign.  Th
e General Counsel on brief em-
phasizes the bold letter assertion in the document:  ﬁThere can 
be no job security without a job.ﬂ  The Respondent, citing 
Ac-
tion Mining, 318 NLRB 652 (1995), argues the letter is benign 
and permissible in its entirety and 
does not rise to the level of a 
violation of the Act. 
The entire letter explains the 
Respondent™s meaning and us-
age of the phrase ﬁjob securityﬂ in the context of the election 
campaign document and does no
t improperly suggest that em-
ployee jobs are at risk because of their possible selection of the 
Union to represent them.  I fi
nd the General Counsel has not 
sustained his burden respecting this complaint allegation and it 
shall be dismissed. 
(4)  Paragraph 6(a)(4) of the complaint 
Paragraph 6(a)(4) of the complaint alleges that Luk on or 
about January 22, 1998, interr
ogated employees concerning 
their union activities and instructed employees to engage in 
surveillance of the union ac
tivities of other employees. 
As noted supra, Nicholas Martinez testified to two conversa-
tions with Stephen Luk in which Luk asked about the employee 
meeting scheduled on January 22
, 1998, and instructed Marti-
nez to attend and report back.  Alfredo Gutierrez testified to 
similar independent conversations with Luk.  Luk denied all the 
attributions. 
As noted supra, I was very impressed by Gutierrez as a wit-
ness and specifically credited him over Luk respecting the 
events alleged to violate the Act in complaint paragraph 
6(a)(2).  I do so here on the same
 basis.  Martinez™ testimony of 
a similar situation, corroborated in its pattern and timing by the 
credited testimony of Gutierrez, is also credited over Luk™s 
denials.7  Luk™s conduct in asking about the employee™s atten-
dance at an employee union mee
ting and in seeking reports on the details of the meeting are classic interrogation and surveil-
lance violations of Section 8(a
)(1) of the Act. I sustain this allegation of the complaint. 
b.  Arturo TovarŠcomplaint paragraph 6(b) 
Complaint paragraph 6(b), in a dozen subparagraphs, alleges 
that Arturo Tovar in meetings with employees during the period 
preceding the election made various statements which violate 
Section 8(a)(1) of the Act.  Arturo Tovar was retained by the 
Respondent to conduct small gr
oup employee meetings during 
the preelection period at the facility.  There is no question he 

held meetings with employees 
from October into early Novem-
ber 1997. As described briefly above, 
substantial testimony was re-
ceived from many witnesses resp
ecting various meetings.  The 
General Counsel™s witnesses gene
rally testified 
to alleged im-
proper statements made by Tovar in these meetings while the 

Respondent™s witnesses testified 
that Tovar did not make im-
proper statements at the meetings that they attended. The Gen-

eral Counsel™s witnesses in some 
cases also testified that Tovar 
did not make improper statements attributed to him by other 
witnesses. Tovar testified that he simply did not make any of 
the wrongful statements attributed to him.  Although he could 
not distinguish individual meetings in his mind™s eye, he testi-
fied that he followed a general outline of material he wanted to 

cover at each meeting andŠas a 
professional trained in labor 
law and the restrictions and lim
its imposed on an employer™s 
representative under the ActŠdid not violate the Act. 
                                                          
 7 Given Luk™s parallel statements to
 Martinez and Gutierrez,  Luk™s 
statements to Martinez do not expand the remedy directed herein. 
 MENLO FOOD CORP. 345The General Counsel argues that while Tovar may not have 
made improper statements at each
 and every meeting, he did so 
at some meetings and the witn
esses who claimed he did not 
simply did not attend the meeti
ngs in question.  The Respon-
dent to the contrary notes that
 even the General Counsel™s wit-
nesses impeach other General Counsel witnesses by recalling 
that Tovar did not make the statements attributed to him. 
I found Tovar a credible witness with a sound demeanor.  I 
do not believe he made many of 
the cruder statements attrib-
uted to him.  Thus, I do not credit the witnesses whose testi-

mony is set forth above, who su
ggested Tovar told the employ-
ees that the Respondent would not sign a contract, would close 
the facility, would fire union 
supporting employees and that a 
strike of great length would occur if the employees selected the 
Union. I find rather that the 
employees, who 
were not well grounded in the intricacies and 
subtleties of labor law and Board standards, misconstrued T
ovar™s permissible statements 
and, further, simply misrecalled what was said.  The simple 

reality of NLRB practices, pro
cedures, and decisional law is 
such that nuances and fine dist
inctions, for example, between 
the permanent replacement of employees engaged in an eco-
nomic strike and replacing worker
s generally, is 
not easily or 
quickly understood by laity ungrounded in our esoteric disci-
pline.   
Similar dangers of misconstruction and misapprehension oc-
cur in other substantive areas such as the employer™s obligation 
to bargain but lack of an obligat
ion to sign a particular contract 
or an employer™s assertions that
, if objective conditions warrant 
as a result of increased labor expense, there may be a risk of 
business closure.  Indeed it may be fairly anticipated that a 
skilled employer-labor representative speaking to employees in 
support of the employer™s positi
on in a union election campaign 
would attempt to sway employees by going to the limits of 

what may be properly asserted. 
 Since individuals generally 
recall what they have made sense of, and in these settings mis-
understandings are rife, I find th
at the employees, whosoever 
honest in their testimony, simply
 did not recall or repeat in 
court the actual words used by 
Tovar.  Given Tovar™s denials 
and my doubts respecting the tes
timony of the others, I credit 
Tovar.  I shall therefore dismiss the various subparts of com-
plaint paragraph 6(b) save as further discussed below. 
Employee Ramon Quintero, as 
noted above, testified with 
particular specificity respecting Tovar™s remarks in the two 
meetings he attended.  I was very
 impressed with the clarity his 
memory and his seeming willingness to testify to only what he 
recalled was said without apparent
 confusion or embellishment.  
Quintero™s demeanor was very sound.  I credit his testimony 

respecting what was said by Tovar in the two meetings he at-
tended.  I do not find that Tovar™s 
testimony is directly contrary 
to Quintero but were it to differ, I would credit Quintero over 

Tovar for Quintero™s testimony 
was a specific recollection of a 
specific meeting whereas Tovar™s recitation was rather a gen-
eral survey of the entire course of meetings. 
Quintero recalled that in the second employer held campaign 
meeting he attended on October 29, 1997: 
 [Mr. Tovar] started talking about strike again, in dif-
ferent ways.  And he asked us why that unionŠif that un-

ion represented hotels and re
staurants and they didn™t 
know anything about manufacturing companies. I told him 
that it was perhaps because it was the only one we knew. 
Tovar said, ﬁWhy don™t you talk to the owner to try to 
get at the problem?  Why use third persons if everything 
can be taken care of there?ﬂ  He said, ﬁVote no, against the 

Union.ﬂ  He thought that simplyŠby simply having the 
threat of the union that would be enough toŠfor it to have 
favorable changes for the employees. 
And I asked him if this was a promise he was making 
us.  He said, ﬁNo.ﬂ  I said, ﬁBut this is what you are imply-
ing.ﬂ  He said, ﬁTake it as you please.ﬂ 
 Complaint subparagraph 6(b)(2
)(A)(B) specifically alleges 
that the Respondent on October 29, 1997, during employee 
meetings through Tovar: 
 (A) Told employees that they did not have to vote for 
the Union during an up-coming NLRB election because 

the mere threat of unionization would cause Respondent to 
make favorable changes in their working conditions; 
(B) Instructed employees to abandon their support for 
the Union and to talk to Respondent about their problems 
because Respondent would make favorable changes in 
their working conditions; 
(C) Interrogated employees about their Union sympa-
thy. 
 Tovar™s question to employees 
as to why the particular un-
ion, i.e., a hotel and restaurant lo
cal union, is clearly an indirect 
interrogation about the employees™ union activities, if not in-
tended simply as a rhetorical predicate to a campaign speech.  
The fact that an employee answered the question seemingly 
suggests that the question was either intended to or was fairly 
taken by the listening employees to have been intended to be 
answered by those employees.  In the setting of an employee 
meeting held at the 
Employer™s initiative for the purpose of 
delivering the Employer™s electi
on positions to employees, and 
without any ameliorating circumstancesŠwhich are absent on 
this recordŠTovar™s question is
 an interrogation which inevi-
tably chills employees™ Section 
7 rights to support the Union 
without divulging to the employ
er any information respecting 
that support. I find that the statem
ent violates Section 8(a)(1) of the Act and I sustain complaint subparagraph 6(b)(2)(C). 
Turning to the other two subs
ection of complaint subpara-graph 6(b)(2), the Board in 
Embassy Suites Resort
, 309 NLRB 
1313 (1992), held at 1316:  It is well established that when an employer, as here, institutes 
a new practice of soliciting employee grievances during a un-
ion organizational campaign, ﬁthere is a compelling inference 
that he is implicitly promising 
to correct those inequities he 
discovers as a result of his inquiries and likewise urging on his 
employees that the combined inquiry and correction will 
make union representation unnecessary.ﬂ
14 _________________________ 
14  
Reliance Electric Co.,
 191 NLRB 44, 46 (1971). 
 I find that the remarks of Tovar respecting problem resolu-
tion in Quintero™s credited testimony meet the Board™s quoted 
standard for a violation of Section 8(a)(1) of the Act.  There is 
no evidence of a history of grievance solicitation in employee 
meetings on this record, rather 
the implication, indeed the es-
sentially acknowledged implication, of Tovar™s remarks to 

employees, was that the employees, now having threatened to 
bring in a union, had gotten the 
employer™s attention and they 
should now report their ﬁproblem
sﬂ to the Respondent for ﬁfa-
vorable changes.ﬂ  I find these statements violate Section 

8(a)(1) of the Act as alleged and I therefore sustain complaint 
paragraph 6(b)(2)(B).  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 346c.  Salvador JimenezŠcomplaint paragraph 6(c) 
Complaint paragraph 6(c) in tw
o subparts alleges that Salva-
dor Jimenez:    (1) On two separate occasi
ons in late October/early 
November and mid-November 1997, promised employees 
that if they convinced other employees to vote against the 
Union, they would receive wage increases and/or higher 
wage increases than would be received by employees who 
supported the Union, and, 
(2) In late November 1997, reaffirmed to an employee 
that Respondent would grant wage increases to employees 
who voted against the Union. 
 The allegations respecting Salvador Jimenez rely on the evi-
dence of Nicholas Martinez and Salvador Pacheco, which is 

denied or substantially recast by Jimenez.  There is agreement 
that Salvador Pacheco, Martinez, and another came to Jimenez™ 
home where Martinez had a conversation with Jimenez respect-
ing the upcoming union election and the likelihood of what 
would happen thereafter. Mart
inez and Pacheco™s generally 
corroborative versions of the co
nversation suggests that when 
Pacheco suggested the employ
ees could support the Respon-dent in the election, Jimenez sa
id that, if they could ﬁconvince 
the flour people to vote for the lady,ﬂ Jimenez would ﬁtalk to 
the lady to see that you get a raise after the elections.ﬂ   
Jimenez™ version of the conversation attributes to Martinez 
the initiation of the question ﬁwhether or not Mrs. Mo would 
raise salaries if Martinez and the others got the employees to 
vote against the Union.ﬂ  In Jimenez recollection, he simply 
said he did not know and directed the employees directly to 
Mo.  Martinez then asked if Jimenez would speak to Mo for 
them in English and, finally, Jimenez agreed to act as inter-
preter for them but would not do more and could make no 
promises.  A second difference in these witnesses™ testimony addresses 
what happened in consequence of 
this meeting.  Jimenez testi-
fied that although he had agreed 
to act as interpreter for Marti-nez, in fact no meeting took place between Martinez and Mo or 
any other agents of the Respondent.  He testified that he did not 
discuss the matter with Mo or other agents of the Respondent 
and the matter simply 
ended without further ado. Mo testified 
that she never discussed an employee raise with Jimenez.  
Martinez to the contrary tes
tified he had two more conversa-
tions with Jimenez.  The first occurred just before the election 
in the presence of ﬁthe counselor . . . the one who was going to 
do the counseling of the Company.ﬂ
8  In that conversation Mar-
tinez told Jimenez that the ﬁflour peopleﬂ were ready to vote for 
the lady and Jimenez responded that he had talked to Mo and 
that, if the employer won the election she was ready and willing 
to give employees a raise. 
The second conversation between 
Jimenez and Martinez alone a few days after the election which 

resulted in an apparent defeat for the Union.  In that conversa-
tion Martinez recalled asking Jimenez if, and when, the em-
ployees were to receive their raise.  Jimenez responded, in Mar-
tinez™ recollection, that the ﬁladyﬂ had to wait 10 to 12 days for 
the Union to go away. 
                                                          
 8 The General Counsel argues that this testimony establishes that 
Tovar was the third party to the conversation and, since he did not 
address it in his testimony, an adve
rse inference should be drawn.  I do 
not find the evidence sufficiently cl
ear to draw such an inference. 
The General Counsel argues th
at Martinez testimony, sup-
ported by Pacheco™s affidavit should be credited.  Thus the 
General Counsel seeks a finding th
at the Respondent seized on 
the offer of Martinez to encourage opposition to the Union in 
exchange for a raise and surrep
titiously promised the raise in 
exchange for the employees votes 
only to find it inappropriate 
to grant the promised increases in the event.  Such a sequence 
of events would clearly be a viol
ation of Section 8(a)(1) of the 
Act. 
The Respondent argues to the c
ontrary however noting that 
Jimenez had received training in
 what he could and could not 
do or say during the election campaign and would have cer-
tainly known that it was improper to promise a wage increase 
for employee opposition to the Union.  Indeed, as the Respon-
dent notes, other employees testif
ied that Jimenez took a benign 
role in the campaign declining 
to advise employees beyond 
urging them to reach there own decision on the matter.  
The issues as to these disputed events are far closer that ei-
ther side concedes in its argumen
t.  Considering the conflicts in 
light of the probabilities of events and the demeanor of the 
witnesses, as well as the credibility resolutions and unfair labor 
practice findings made elsewhere in
 this decision, the record as 
a whole and, importantly on this question, the burden the Gen-

eral Counsel bears respecting the complaint allegation, I find 
there is insufficient credible evidence to sustain these complaint 
allegations. As discussed above, Pacheco™s affidavit and testi-
mony under all the circumstances are not as persuasive in cor-
roborating portions of Martinez testimony as they might other-
wise be.  Martinez™ version of these events reveals a certain 
expediency regarding the issu
e of union representation which detracts to a degree from the persuasiveness of his testimony. 

More simply put, I credit Jimenez testimony over that of Marti-
nez and Pacheco and find that the Respondent neither sought of 
nor agreed to pay Martinez or Pacheco in the form of wage 
increases for the organization of employee opposition to the 
Union.  Accordingly, I shall di
smiss the above referenced com-
plaint allegations. 
d.  Lee Mo 
Complaint paragraph 6(d) alleges in two subparts that Lee 
Mo:  (1)  On an unknown date in early November 1997, di-
rected an employee to compile a list of employees and to 
indicate on said list whether the listed employees sup-
ported the Union, 
(2)  On or about January 21, 1998, interrogated em-
ployees about their Union activities. 
 The complaint subparagraph 6(
d)(1) allegation relies onAl-
fredo Gutierrez, who testified, as set forth in greater detail su-
pra, that Mo asked him to ﬁc
heck how many people signed for 
the union.ﬂ As discussed in my 
resolutions of the testimonial 
conflicts respecting complaint subparagraph 6(a)(2) supra, I 
was very favorably impressed with
 the testimony of Gutierrez. 
Mo denied making the statements attributed to her.  Mo fur-
ther testified that she speaks little 
Spanish.  As noted, supra, the 
Respondent argues this fact 
makes the likelihood of such a 

conversation very small and generally undermines the testi-
mony of Gutierrez.  However, as
 noted supra, I have credited 
Gutierrez that he speaks sufficien
t English to have understood 
the statements made to him.  Further, Gutierrez was clearly able 
to understand and recall Mo™s st
atement during the work dis-
 MENLO FOOD CORP. 347ruption on September 17, 1997, that ﬁ[T]hese guys only work 
for short time,ﬂ which statement Mo essentially agreed she 
made albeit in a somewhat different context then that suggested 
by Gutierrez. 
Considering the demeanor of the conflicting witnesses and 
the record as a whole, I credit Gutierrez over Mo respecting 

these disputed vents. Simply put I found Gutierrez demeanor 
superior to that of Mo.  I also find it far more probable that Mo 
found it more convenient to fail 
to recall a potentially embar-
rassing event than  Gutierrez would have fabricated such an 

event.  I find therefore that  Mo did in fact ask  Gutierrez to 
ﬁcheck how many people signed for the union.ﬂ  This is again a 
classic violation of Section 8(a)(1) of the Act and I so find.  
The allegation of the complaint is sustained. 
Complaint subparagraph 6(d)(2) addresses the contention of 
Nicholas Martinez that  Mo as
ked him on January 21, 1998, if 
he was going to the meeting at Miguel Gomez™ home on the 

following day.   Mo denied this 
conversation.  I have credited, 
above, Martinez™ testim
ony that Luk also asked Martinez to 
attend and report on this meeting 
in part because the action by 
Luk was essentially identical to the credited testimony of Gu-

tierrez that Luk made the same re
quest of him.  Martinez was 
not nearly so credible in his testimony as Gutierrez and is not 

on this record superior in demeanor to  Mo.  However in light of the credited evidence of parallel conduct by Luk and my 
earlier discrediting of the denials of  Mo respecting the election 
day events with Gutierrez, discussed immediately above, I 
credit Martinez over Mo as to these events.  I find the General 
Counsel has met his burden respecting subparagraph 6(d)(2) of 
the complaint. 
e.  Complaint subparagraph 7(e) 
Complaint subparagraph 7(e) alleges: 
 On or about October 24, 1997, through a leaflet distributed to 
employees, impliedly threatened employees with loss of their 

jobs if they select the Union to be their collective bargaining 
representative in the upcoming NLRB election. 
 The complaint subparagraph challenges the October 24, 
1997 leaflet distributed to employee
s, quoted in full, above.  In 
essence the leaflet is an ad 
horrendum campaign piece directed 
to the possibility of a strike, if the Union represents the Re-
spondent™s employees and the dism
al situation this situation 
would present for strikers.  Wh
ile the General Counsel™s analy-
sis and argument respecting the 
document is thin and without citation of authority, in esse
nce the General Counsel argues on 
brief that the leaflet ﬁdoes not explain that economic and unfair 

labor practice strikers have re
instatement rights.ﬂ  The Respon-
dent argues the leaflet does not
, standing alone, violate the Act 
and, in all events, was part of a broader explanation by  Arturo 
Tovar of the intricacies of the 
Act and must be judged as sim-ply a part of a benign larger whole. 
The leaflet identifies the strike
 it is describing as ﬁ[t]he un-
ion™s only real weapon to force its demands when bargaining 
breaks down,ﬂ i.e., an economic strike not an unfair labor prac-
tice strike.  The leaflet says that strikers in support of such a 
strike: ﬁface the possibility of losing their jobs while permanent 
replacements are working in their place.ﬂ  The assertion, while 
not perhaps a classic distillation of the law by Judge Learned 
Hand, is close enough to serve as an explanation of the rights of 
economic strikers.
9  The leaflet in my view is not a misrepre-
sentation of the law of the Act nor is its use as occurred herein 
a violation of it.  I shall dismiss 
this paragraph of the complaint. 
2.  Allegations of violations of
 Section 8(a)(3) and  (1)  of 
the Act  
The complaint alleges at paragraph 7 that on or about Sep-
tember 19, 1997, the Respondent discharged two employees, 
Victor Ruiz and Daniel Castañ
eda, because of their union or 
other protected concerted activities in violation of Section 
8(a)(3) and (1) of the Act.  
The Board in Wright Line, 251 NLRB 1083, 1089 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), established a test for approaching discrimination allega-
tions which was restated in 
Manno Electric
, 321 NLRB 278, 
280 fn. 12 (1996): 
 Under [the Wright Line
] test, the Board has always first re-
quired the General Counsel to persuade that antiunion senti-

ment was a substantial or motiva
ting factor in the challenged 
employer decision.  The burden of persuasion then shifts to 
the employer to prove its affi
rmative defense that it would 
have taken the same action even
 if the employees had not en-
gaged in protected activity.  
Office of Workers Compensation 
Programs v. Greenwich Collieries
, [114 S.Ct. 2551, 2557Œ
2558 (1994).] 
 It is appropriate to consider th
e discharges utilizing that analy-
sis.  The arguments of the parties common to the two alleged 
discriminatees will be initially discussed and then each individ-
ual will have his particular circumstances considered. 
a.  The General Counsel™s
 Wright Line burden to persuade that 
antiunion sentiment was a substantial or motivating factor in 
the Respondent™s discharge decision 
The General Counsel™s theory ma
y be briefly set forth as fol-
lows.  First, the Respondent and Mo in particular harbored 
animus against the Union arising out of the former period dur-
ing which the Union represented the Respondent™s employees.  
Indeed the General Counsel introduced evidence that  Mo soon 
after her husband™s death in 1994 made the statement that she 
felt the Union and the difficultie
s it imposed on the Respondent 
contributed to her husband™s death. 
 While  Mo testified that at 
that unfortunate time in her life she was not clearheaded and 
blamed essentially everyone in
cluding herself for her husband™s 
death, I find the General Couns
el has established the Respon-
dent™s animus against the Union and union representation of its 
employees. 
Second, the General Counsel 
argues that the Respondent, 
Luk, and Mo in particular, we
ll knew of the union support of 
employees Victor Ruiz and Daniel Castañeda by virtue of their 
open participation with other 
union supporting employees in 
the work disruption in support of the Union™s demand for rec-
ognition on September 17, 1998.  The Respondent challenges 
this assertion first by relying on the testimony of Luk and Mo 
                                                          
 9 In 
Marquez v. Screen Actors Guild, Inc
., 119 S.Ct. 292 (1998), in a 
case involving the use of Board langua
ge in lieu of a broader explana-
tion of the implications of that la
nguage,  Justice O™Conner writing for 
a unanimous Court held: 
Petitioner™ s argument that the failure to explain all the intri-
cacies of a term of art in a contract is bad faith has no logical 
stopping point; that argument would 
require that all the intricacies 
of every term used in a contract be spelled out.  
The force of that argument seems to
 apply with equal relevance here. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 348that they did not associate these two with union support on 
September 17 and, by making the 
logical argument that in the 
confusion of the moment and the large number of employees 

participating in the dispute, and given the duties and responsi-
bilities of Mo and Luk
 on the occasion, there would have been 
little likelihood either would have been able to identify particu-
lar individuals who were supporting the union during the event 
that day. 
The General Counsel buttresses his argument with the testi-
mony of Gutierrez, set forth above in greater detail, that  Mo 
while working to keep the equipment working in the middle of 
the disruption stated: ﬁThese guys will only work a short time.ﬂ  
Mo recalled her comment as rather: ﬁone of these guys only 
work for short time,ﬂ or ﬁsome of these guys maybe just work 
for a short period of time.ﬂ  She explained that the comment 
was made to no one in particular
, but was rather a simple talk-
ing-to-oneself expression of incredulity that the workers who 

had been employed by the Resp
ondent for insufficient time to have worked when the Union earlier represented the Respon-
dent™s employees and hence could have no experience with 
representation by the Union were supporting the Union with 
such enthusiasm. 
The General Counsel argues that Mo™s statement is a bald 
threat and prediction announcing ex
actly what then took place.  
Thus, ﬁthese guys,ﬂ i.e., the tw
o alleged discriminatees,  ﬁwould 
only work for short time,ﬂ i.e., we
re fired 2 days later, because 
of their support for the Union™s demand for recognition on 
September 17, 1997.  The Responde
nt argues that the verbal 
aside was simply a benign speculation free from malice and 
irrelevant to the allegations at issue. I credit  Mo™s explanation 
and find that the statement was not one of an intention to termi-
nate any employees and further 
was not intended to be over-
heard by employees.
10  Under either version of what  Mo said 
aloud and irrespective of her mo
tive for making the statement, 
it clearly supports the General Counsel™s theory that  Mo was 

aware that at least some of 
her newer employees were support-
ing the Union.   
This theory is further sustained by the testimony, which I 
credit, of employee Guadalupe Meza called by the Respondent 
who testified on cross-examination that he heard  Mo asking an 
Asian employee which employees 
had joined the demonstration 
and which had not stopped worki
ng.  Mo™s denials of the ac-
tions attributed to her in this testimony are discredited.   Meza™s 
testimony was clear and direct a
nd his demeanor superior to  
Mo respecting this aspect of her testimony. 
The General Counsel advances the timing of the September 
19, 1997 discharges that fell hard after the Union™s workplace 
demonstration on September 17, 2 
days before.  The record is 
devoid of evidence supporting employer knowledge of em-
ployee union activities before 
September 17, on which date the 
Union™s demand for recognition and worker demonstration of 

support without doubt made an impression on the Respondent™s 
agents.  Thus, the General Couns
el contends that, faced with 
the Union™s demand for recognition and the apparent support of 
a substantial number of its 
employees, the Respondent under-
took ﬁimmediate and coercive step
s to stifle the union organiz-
ing campaignﬂ (G.C. Br. at 33).  The Respondent did so, the 
General Counsel argues, by selecting new and therefore the 
most expendable of the employees
 who demonstrated on behalf 
                                                          
                                                           
10 Were the statement to have been 
alleged in the complaint as a vio-
lation of Sec. 8(a)(1) of the Act, I would dismiss the allegation. 
of the Union and discharging th
em in a manner calculated to 
have the biggest imp
act on employees. 
Given all these factors
11 supporting his case, the counsel for 
General Counsel argues that he 
has met the General Counsel™s 
burden to persuade that antiunion
 sentiment was a substantial or 
motivating factor in the Respondent™s discharge decision.  I 
agree and find that the evidence advanced by the General 
Counsel above, either not in essential dispute or credited, 
above, sustains the initial Wright Line test described in Manno 
Electric as quoted above.  I find, therefore, consistent with that 
analytical scheme that the burde
n of persuasion shifts to the Respondent to prove its affirmat
ive defense that it would have 
taken the same actions against employees Victor Ruiz and 
Daniel Castañeda even if the employees had not engaged in 
union activity. 
b. The Respondent™s affirmative defenses 
The Respondent™s defenses at this stage of the analysis are 
best considered on an employee by employee basis. 
(1)  Victor Ruiz  
Victor Ruiz had been an employee of the Respondent™s in 
1995 and returned to its employ 
in early September 1997.  The 
Respondent introduced documentary and testimonial evidence 
that Ruiz was late to work on Se
ptember 12, 18, and 19.  As set 
forth in greater detail, infra,  the Respondent™s witnesses tell the 
tale of a relatively new employ
ee repeatedly late who was dis-
charged in consequence. 
The Respondent argues further that other employees who 
started work in August and September 1997 were not termi-

nated during the election campaign
 and that in August and Sep-
tember 1997 three other employ
eesŠnot counting Castañeda, 
were terminated.  Thus, neither 
was it true that the Respondent 
terminated all or even many new employees or that it was un-
usual to terminate empl
oyees in the period. 
The General CounselŠin addition to the arguments dis-
cussed in the initial stage of this analysis, above, attacks the 
Respondent™s evidence in several 
ways.  First, counsel for the 
General Counsel points to variou
s inconsistencies in the testi-
mony of supervisor Jose Garcia
 and Mo respecting the details 
of the events and attacks the documentary evidence offered by 
the Respondent as ﬁdoctoredﬂ or
 ﬁfabricated.ﬂ  Second, the 
General Counsel argues that Ruiz was never given a formal 
warning or other progressive discipline short of discharge re-
garding his lateness. 
I have considered the arguments of the parties on the Ruiz 
discharge in their entirety in light of the demeanor of the wit-
nesses and the record as a whole 
with the burden of persuasion 
at this stage of the analysis 
explicitly on the Respondent.  I find 
that the Respondent has met that burden.  Thus, I find the Re-
spondent has established that it 
would have discharged Ruiz even had he not participated in the workplace demonstration on 

September 17, 1997. 
I reach this conclusion because, while I have carefully con-
sidered the General Counsel™s ar
guments as advanced at trial 
 11 I have omitted the arguments advanced by the General Counsel 
based on statements attributed to th
e Respondent™s agents by employee 
witnesses which testimony was  di
scredited by me and which state-
ments were found not to have occurred.  For example, the discredited 
testimony of Pacheco that Luk sa
id on September 17 that Castañeda 
and Ruiz should not have supporte
d the Union and would be fired on 
Friday.  MENLO FOOD CORP. 349and on brief,  I do not find the attacks on the Respondent™s 
evidence in this aspect of the case effective.  There were varia-
tions in the versions of events between Garcia and Mo but I 
found them more plausibly part of the normal variations in the 
recitation of events among different participant than suggestive 
of a fabricated scenario or scheme to provide a pretext for a 
discharge for concealed reasons.  Rather,  and I reach this result 
in part on a favorable evaluation of the demeanor of Jose Gar-
cia  and Lee Mo in this part of their testimony, as compared 
with that of Ruiz, I simply believed Mo that she made a busi-
ness decision respecting Ruiz unrelated to the September 17 
work stoppage or employ
ee union activities. 
Given these credibility resolutions and other findings, I con-
clude that Ruiz was not termin
ated in violation of Section 
8(a)(3) of the Act and I shall dismiss this element of the com-
plaint. (2)  Daniel Castañeda 
In many ways Castañeda™s discharge raises similar issues to 
Ruiz™ discharge.  In each case the alleged discriminatee de-
scribes a situation in which wit
hout apparent warning or justifi-
cation the Respondent™s agents discharge him without a formal warning or other discipline short of discharge.  In each case the 
discharge falls on Friday,  Sept
ember 19, 1997, 2 days after the 
workplace demonstration. 
The Respondent™s case, as set fo
rth in greater detail above,  
includes testimony from Mo and 
Supervisors Garcia and Jime-
nez respecting a series of events which if credited would have 
not unreasonably led Mo to disc
harge Castañeda.  The General 
Counsel™s argument is, in part, 
that these three individuals and 
perhaps Luk who denied any knowledge of, or role in, the 
discharge of Castañeda until after the event was consummated, 
are in essence lying and have 
entered into a conspiracy to 
falsify their testimony to conceal the true basis for Castañeda™ 

discharge. Such arrangements ar
e not unheard of nor have I not 
seriously regarding the General 
Counsel™s arguments.  Simply 
put,  I am not persuaded even,  as is the case at this stage of the 

analysis,  where the Respondent 
bears the burden of persuasion. 
As the Latin maxim runs, the testimony of witnesses is to be 
considered not merely numbered.
  The three witnesses on the 
Respondent™s behalf had sound demeanors during these por-
tions of their testimony.  It is 
not so much that Castañeda had a 
markedly inferior demeanor rather:  (1)  that the three were 
each at least as solid as witnesses; (2)  they were mutually cor-
roborativeŠsave for minor detail
s which fell within the normal range of human variationŠand, (3) told a story neither inher-

ently implausible nor at fatal variance with the remaining cred-
ited portions of the record evidence. 
In summary, I have considered the arguments of the parties 
on the Castañeda discharge in their entirety in light of the de-
meanor of the witnesses and the record as a whole with the 
burden of persuasion at this stage of the analysis explicitly on 
the Respondent.  I find that the Respondent has met that bur-den.  Thus, I find the Respondent has established that it would 
have discharged Castañeda even had he not participated in the 
workplace demonstratio
n on September 17, 1997. 
Given these credibility resoluti
ons and other findings,  I con-
clude that Castañeda was not term
inated in violation of Section 
8(a)(3) of the Act and I shall dismiss this element of the com-
plaint.    
3.  Allegations of violations 
of Section 8(a)(5) and (1) of 
the Act  
The concept of a bargaining order as a remedy for unfair la-
bor practices was elucidated by the Supreme Court in
 NLRB v. Gissel Packing Co.
, 395 U.S. 575  (1969). Relevant to the in-stant case, the Court distinguish
ed between the situation in 
which the union had at one point a card majority  and the em-
ployer™s conduct has a  tendency to undermine majority 
strength and impede the election processes, with the situation 
where the employer™s unfair labor practices are minor and less 
extensive and have only a minima
l impact on the election proc-
ess
. In the former situation the Court approved the Board™s 
direction of a bargaining order.  In the latter the Court deter-
mined no such order was appropriate. 
In the years following the Court™s decision, the Board™s 
categorization of numerous bargai
ning-order cases into one or 
the other of these two general cl
asses has created a substantial body of law on the issue.  While the parties vigorously con-
tested the issue of whether all the allegations of the complaint 
in their totality supports a bargai
ning order remedy,  it is ap-
propriate at this stage of the analysis to determine only if the 
unfair labor practices found herein support or require such a 
remedy.  I find there is little question that they do not. 
The violations found include the Respondent agents™ wrong-
ful interrogations, solicitations 
of surveillance of other employ-
ees™ union activities, and solicita
tion of grievances with implied 
promises to remedy those grieva
nces.  Without denigrating the 
seriousness of the violations or the importance of a remedy to 

those violations, utilizing the Court™s language, I find the viola-
tions are minor and less extensive and have only a minimal 
impact on the election process. I conclude these violations are 
insufficient to support a finding that a new election could not be 
fairly conducted. Thus, it is neith
er necessary nor appropriate to 
issue a bargaining order herein.  This being so,  it is unneces-
sary to consider whether or not the Union had obtained valid 
and timely majo
rity support in the bargaining unit or other 
predicate facts necessary for a bargaining order to issue.  
IV.  THE OBJECTIONS
 The March 2, 1998 report and recommendation on objec-
tions, order consolidating cases, a
nd notice of hearing sets forth the Union™s objections which remain at issue:   
 2.  The Employer, by its agents, intimidated eligible 
voters with loss of employment opportunities if they sup-
ported the Union 
3.  The Employer, by its 
agents, made promises of 
benefits to those eligible 
voters who would vote against 
the Union, and made promises of benefits to all eligible 
employees as an inducement not to vote for the union, and 
promised benefits it the Union lost 
6.  The [Employer], by its agents, interfered with, re-
strained and or coerced employees in the exercise of their 
rights guaranteed by Section 7 of the Act; 
7.  The [Employer], by its agents, interfered with, re-
strained and or coerced employees in the exercise of their 
rights guaranteed by Section 7 of the Act. 
 These objections adopt the allegations of the complaint which 
are alleged to have occurred on or between the date of filing of 
the representation petition, Sept
ember 24, 1997,  and the date of 
the election,  November 12, 199
7. The objections raise no new 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350factual issues beyond those addressed, above, in the unfair la-
bor practice portion 
of this decision. 
An election may be set aside only if improper conduct oc-
curred after the filing of the petition and before the election is 
concluded.  The prepetition allegations of violations of Section 
8(a)(1) and (3) are therefore immaterial to the resolution of the 
objections.  So, too, the postel
ection allegations of the com-
plaint have no relevance to th
e objections at issue herein.  
With respect to the unfair labor practice allegations that were 
alleged to have occurred in the relevant period, a portion, in-
cluding the ﬁwage increaseﬂ and ﬁcampaign literatureﬂ allega-
tions as well as certain allegati
ons pertaining to Tovar,  have been found without merit above.  Having found the conduct at 
issue respecting those allegations did not occur as alleged in the 
complaint, and based on that analysis, I find that the Em-
ployer™s activities therein considered do not constitute objec-
tionable conduct. The remaining portion of the complaint allegations falling 
within the petition date-election date wi
ndow are the allega-tions of subparagraph 6(a)(2) of the complaint respecting Luk 
and subparagraphs 6(b)(2)(B) and 
(C) involving Tovar.  I have sustained those allegations, supra.
  No further factual analysis 
of those allegations need be undertaken save a revisiting of the 
timing of the events underlying complaint subparagraph 
6(a)(2).  The complaint alleges these events occurred in ﬁearly 
November.ﬂ   While determining a precise date of the events 
within November was not of great significance for  purposes of 
the unfair labor practice analysis,  it is critical to the objections 
analysis that the events be located either before or after the 
November 12, 1997 election.  I find there is no question the 
events found to violate the Act occurred before the election.  
The credited testimony of Alfredo Gutierrez was that the con-
versation underlying the complaint allegation occurred 1 or 2 
weeks before the election.  Further, the content of the conversa-
tion as presented in Gutierrez™ 
credited testimony supports the 
conclusion that the conversation 
occurred in the preelection 
period for the conversation with Luk concerned the extent of 
employee support for the Union and such issues are invariably 
of concern before or during and not after the election.  
The unfair labor practices found above which were also 
found to have occurred within the objections window include 
Tovar™s October 29, 1997 statements
 at a meeting of employees 
and Luk™s preelection statements 
to a single employee.  In con-
sidering such conduct for purpose
s of determining if a new election should be directed,  the Board looks to the number of 
incidents involved,  their sever
ity, the extent of dissemination, 
the size of the unit and ot
her relevant factors.  
Archer Services
,  298 NLRB 312 (1990).  The test is an objective oneŠwhether 
the conduct has a tendency to interfere with employee free 
choice.  Hopkins Nursing Care Center
, 309 NLRB 958 (1992). 
In the instant case the vote among the approximately 43 eli-
gible votes was very highŠ43 ballots castŠand the result was 
very close.  Indeed, the balloting was as close as it could be and 
not require additional investiga
tion of the two remaining chal-
lenged ballots. The Regional Director™s Report and Recom-
mendations on Objections notes that of approximately 43 eligi-
ble voters, 19 cast ballots for the Union and 21 against.  The 

eligibility of two additional challenged voters whose ballots 
were impounded was not resolved
 because the two ballots,  
even if counted,  were arithmetically insufficient to change the 
final result, i.e., even if 
both ballots were found properly 
counted and were in favor of the Union,  the Union would have 
obtained a tie vote and would not
 have achieved a majority of 
the valid votes cast. 
The statements of  Tovar and Luk,  found violative of the 
Act as set forth in detail above, 
 of their very nature would have 
a likelihood of swaying employee voters.  I find the conduct 

had a tendency to interfere with
 employee free choice. Tovar™s 
wrongful conduct was directed to 
at least four employees.  Fur-
ther, the General Counsel established that there was significant 
dissemination of Tovar™s statemen
ts at these election meetings 
by attending employees to other employees.  Given the size of 
the direct and indirect audien
ce to the Respondent™s improper 
conduct, there is no question and I find that the wrongful con-
duct involved here is not isolated, de minimus
 or insufficient to 
have had an effect on the elec
tion result. Thus, I find the Em-
ployer™s improper conduct likely interfered in free employee 
election choice and, in light of 
the close result of the balloting, 
likely made a difference in the election result.  Given all the 

above, I sustain the Union™s objections.  Accordingly, I shall 
recommend to the Board that it set the election aside and direct 
a new election at an appropriate time and place. 
 REMEDY Having found the Respondent engaged in certain unfair labor 
practices,  I shall recommend that it be ordered to cease-and-

desist therefrom and to take certain affirmative action necessary 
to effectuate the purposes and policies of the Act including the 
posting of a remedial notice consis
tent with the Board™s recent 
modifications to its standard remedies in
 Indian Hills Care 
Center,  321 NLRB 144 (1996). 
CONCLUSIONS OF 
LAW On the basis of the above findings of fact and the record as a 
whole, I make the following 
1. Menlo Food Corporation is and has been at all relevant 
times an employer engaged in commerce within the meaning of 

Section 2(2), (6), and (7) of the Act.   
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated Se
ction 8(a)(1) of the Act by: 
(a)  Interrogating employees about their union activities. 
(b)  Threatening employees with unspecified reprisals  be-
cause of their union activities.  
(c)  Soliciting employees to su
rveil other employees™ union 
activities.  
(d)  Soliciting employees™ grievances with the implied prom-
ise that those grievances woul
d be remedied without the em-
ployees needing to select the Union to  represent them. 
4.  The above unfair labor practices constitute unfair labor 
practices effecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
5.  The Respondent did not ot
herwise violate the Act as al-
leged in the complaint. 
On these findings of fact and conclusions of law  and on the 
entire record,  I issue the following recommended 
ORDER The Respondent, Menlo Foods Corporation, East Palo Alto, 
California, its officers, agents, successors, and assigns, shall 
1. Cease and desist from  
(a) Interrogating employees about their union activities. 
(b) Threatening employees with unspecified reprisals be-
cause of their union activities.  
 MENLO FOOD CORP. 351(c) Soliciting employees to surveil other employees™ union 
activities.  
(d) Soliciting employees™ grievances with the implied prom-
ise that those grievances woul
d be remedied without the em-
ployees needing to select the Union to represent them. 
(e) In any like or related manner interfering with,  restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them in Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days after service by the Region, post at its 
East Palo Alto,  California facility copies of the attached notice 
marked ﬁAppendix.ﬂ
12 Copies of the notice, on forms provided by the Regional Director, in English and such other languages 

as the Regional Director determines are necessary to fully 
communicate with employees, after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places, including all places where notices to employ-
ees are customarily posted.  Reasonable steps shall be taken by 
the Respondent to ensure the notices are not altered, defaced, or 
covered by other material.  In the event that, during the pen-
dancy of these proceedings, the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees  employed by the Respondent at any time during or after 
September 1997. 
(b)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
RECOMMENDATIONS RESP
ECTING OBJECTIONS I recommend that the Petitioner™s objections to election 
numbers 2, 3, 6, and 7, and each of them,  be sustained.  It is 
further recommended that the Board set aside the election of 
November 12, 1997, and direct 
a new election, as appropriate. 
                                                          
 12 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 

the National Labor Relations Board.ﬂ 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT
 interrogate our employees about their union ac-
tivities and sentiments. 
WE WILL NOT
 solicit employees to surveil other employees™ 
union activities. 
WE WILL NOT
 threaten employees with unspecified reprisals 
because of their union activities.
 WE WILL NOT
 solicit employees™ grievances with the implied 
promise that those grievances 
would be remedied without the 
employees needing to select the Union to represent them. 
WE WILL NOT
 in any like or related manner violate the Na-
tional Labor Relations Act. 
 MENLO FOODS CORPORATION
   